KAVANAUGH, Circuit Judge,
concurring in the judgment:
Under the Supreme Court’s precedents, plaintiffs have standing to raise an Establishment Clause challenge to the Inaugural prayers and to the inclusion of the words “so help me God” in the official Presidential oath administered at the public Inauguration ceremonies. I would reject plaintiffs’ claims on the merits because those longstanding practices do not violate the Establishment Clause as it has been interpreted by the Supreme Court.
I
The Government initially argues that plaintiffs lack standing to challenge the Presidential oath and Inaugural prayers. I disagree. Under the relevant Supreme Court precedents, plaintiffs have demonstrated injury-in-fact, causation, and redressability, the three components of standing.
*285A
To show injury-in-fact, plaintiffs must allege an injury that is concrete and particularized. Plaintiffs are atheists. They claim that they will attend the next Presidential Inauguration and witness the Presidential oath and Inaugural prayers — government-sponsored religious expression to which they object. Those allegations suffice under the Supreme Court’s precedents to demonstrate plaintiffs’ concrete and particularized injury.
An alleged Establishment Clause injury is sufficiently concrete and particularized when the plaintiff sees or hears a government-sponsored religious display or speech that offends his or her beliefs. See In re Navy Chaplaincy, 534 F.3d 756, 764 (D.C.Cir.2008). The Supreme Court has consistently decided Establishment Clause cases involving objections to government-sponsored religious displays or speech in public settings. See Van Orden v. Perry, 545 U.S. 677, 682, 691, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005) (plurality opinion) (plaintiff “encountered” Ten Commandments monument during visits to state capítol in which he “walked by the monument”); McCreary County v. ACLU, 545 U.S. 844, 852, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005) (county citizens saw Ten Commandments display that was “readily visible” to them when they used courthouse to conduct civic business); County of Allegheny v. ACLU, 492 U.S. 573, 587-88, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (local residents saw creche in county courthouse and menorah on town property); Lynch v. Donnelly, 465 U.S. 668, 671, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (local residents saw creche on town property); Marsh v. Chambers, 463 U.S. 783, 784-86, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983) (member of legislature heard prayer at opening of each legislative session); cf Salazar v. Buono, — U.S.-, 130 S.Ct. 1803, 1812, 176 L.Ed.2d 634 (2010) (opinion of Kennedy, J.) (recognizing that plaintiff’s standing to challenge public display of a cross was accepted in prior lower-court decision).1 Moreover, the fact that a large number of people might see or hear the religious display or speech does not negate a plaintiffs standing. See FEC v. Akins, 524 U.S. 11, 24, 118 S.Ct. 1777, 141 L.Ed.2d 10 (1998).
It is true that the Court did not pause to expressly address standing in those religious display and speech decisions. And “cases in which jurisdiction is assumed sub silentio are not binding authority for the proposition that jurisdiction exists.” In re Navy Chaplaincy, 534 F.3d at 764 (internal quotation marks omitted). But the Supreme Court’s consistent adjudication of religious display and speech cases over a span of decades suggests that the Court has thought it obvious that the plaintiffs in those matters had standing. Indeed, none of the dissenters in those cases ever contended that the plaintiffs lacked standing. To ignore the import of those cases for the standing analysis, one would have to believe the Supreme Court repeatedly overlooked a major standing problem and decided a plethora of highly controversial and divisive Establishment Clause cases unnecessarily and inappropriately. I find that prospect extremely unlikely. In light of the Supreme Court’s precedents, plaintiffs here have alleged a sufficiently concrete and particularized injury.
To satisfy the injury-in-fact requirement when challenging a future event, plaintiffs also must show that the alleged injury is “imminent.” That inquiry mirrors the test *286for constitutional ripeness. See Nat’l Treasury Employees Union v. United States, 101 F.3d 1423, 1427-28 (D.C.Cir.1996); see, e.g., MedImmune, Inc. v. Genentech, Inc., 549 U.S. 118, 128 & n. 8, 127 S.Ct. 764, 166 L.Ed.2d 604 (2007). To demonstrate imminence, plaintiffs must allege an injury that is “substantially probable.” Stilwell v. Office of Thrift Supervision, 569 F.3d 514, 518 (D.C.Cir.2009). In this case, it is substantially probable that the Presidential oath at the next Inauguration will include “so help me God” and that there will be prayers during the Inaugural ceremony. History, tradition, and common sense tell us as much. As explained more fully below, both “so help me God” and Inaugural prayers have long been staples of Inaugural ceremonies, and there is no reason to think those practices will cease soon.
Imminence is not defeated by the fact that the next Inauguration remains a few years away. In Lee v. Weisman, the Supreme Court decided a challenge to prayer at a high school graduation that loomed in the distant future. 505 U.S. 577, 584, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992). As that case exemplifies, imminence “requires only that the anticipated injury occur withfin] some fixed period of time in the future, not that it happen in the colloquial sense of soon or precisely within a certain number of days, weeks, or months.” Flo. State Conference of the NAACP v. Browning, 522 F.3d 1153, 1161 (11th Cir.2008); see also Lujan v. Defenders of Wildlife, 504 U.S. 555, 565 n. 2, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).
B
As to the causation and redressability elements of standing, plaintiffs’ alleged injury is fairly traceable to the defendants here — namely, the officer who recites the official Presidential oath (the Chief Justice) and the entity that runs the events and organizes the speakers (the Presidential Inaugural Committee). See, e.g., Lee, 505 U.S. at 586, 112 S.Ct. 2649 (permitting Establishment Clause suit against officials who “direct the performance of a formal religious exercise”). An injunction against the named defendants is therefore also likely to redress plaintiffs’ alleged injuries. See Dynalantic Corp. v. Dep’t of Defense, 115 F.3d 1012, 1017 (D.C.Cir.1997) (“Typically, redressability and traceability overlap as two sides of a causation coin.”).2
To be sure, it is possible that the Presidential Inaugural Committee’s responsibilities might be transferred to a successor entity before the next Inauguration, akin to the way the named defendant changes when there is turnover in a government office. Cf. Fed.R.Civ.P. 25(d). But redressability is still satisfied because “a declaration of the [plaintiffs’] legal right ... could form the basis of an injunction” against the entity to which the committee’s responsibilities are transferred. Center for Arms Control & Norir-Proliferation v. Pray, 531 F.3d 836, 839 n. * (D.C.Cir.2008). In addition, as in any challenge to future government action, it is theoretically possible that Congress or the President could completely change the nature of the *287Inaugural ceremonies before the next Inauguration. But the question is one of “likelihood.” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103, 118 S.Ct. 1003, 140 L.Ed.2d 210 (1998); Lujan, 504 U.S. at 561, 112 S.Ct. 2130. The next Inaugural ceremony likely will resemble past Inaugurals, just as the Supreme Court in Lee v. Weisman concluded that the high school’s next graduation prayer likely would resemble past graduation prayers.
Because plaintiffs have standing, I turn to the merits of plaintiffs’ Establishment Clause claims.
II
The First Amendment to the United States Constitution provides that “Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof.” U.S. Const. amend. I. The Supreme Court has interpreted that elusive text on many occasions. The question here is whether the Presidential oath and Inaugural prayers contravene the relevant Supreme Court precedents.
A
In analyzing the Establishment Clause issues in this case, I begin with several background principles.
First is an obvious point, but one worth emphasizing. In our constitutional tradition, all citizens are equally American, no matter what God they worship or if they worship no god at all. Plaintiffs are atheists. As atheists, they have no lesser rights or status as Americans or under the United States Constitution than Protestants, Jews, Mormons, Muslims, Hindus, Buddhists, Catholics, or members of any religious group.
Second, in deciding this case, we cannot gloss over or wish away the religious significance of the challenged Inaugural prayers. The fact that religious words are common to many faiths — or are used repeatedly — does not diminish their religious meaning. Neither the numbing effect of repetition nor the brevity of a prayer extinguishes the religious nature of words such as “help me God.”
Third, and relatedly, we cannot resolve this case by discounting the sense of anguish and outrage plaintiffs and some other Americans feel at listening to a government-sponsored religious prayer. Any effort to tell plaintiffs that “it’s not a big deal” or “it’s de minimis” would be entirely out of bounds, in my judgment. Plaintiffs’ beliefs and sincere objections warrant our respect.
Fourth, at the same time, we likewise cannot dismiss the desire of others in America to publicly ask for God’s blessing on certain government activities and to publicly seek God’s guidance for certain government officials. Plaintiffs suggest that no one should be upset if government ceremonies were entirely cleansed of religious expression; they argue that such a regime would reflect true government “neutrality” toward religion. Others respond, however, that stripping government ceremonies of any references to God or religious expression would reflect unwarranted hostility to religion and would, in effect, “establish” atheism. Cf. Salazar v. Buono, — U.S.-, 130 S.Ct. 1803, 176 L.Ed.2d 634 (2010) (opinion of Kennedy, J.) (“The goal of avoiding governmental endorsement does not require eradication of all religious symbols in the public realm.... The Constitution does not oblige government to avoid any public acknowledgment of religion’s role in society.”); Lee v. Weisman, 505 U.S. 577, 598, 112 S.Ct. 2649, 120 L.Ed.2d 467 (1992) (“A relentless and all-pervasive attempt to exclude religion from every aspect of public life could itself become inconsistent with the Constitution.”).
*288B
With that background in mind, I turn to the Establishment Clause analysis of the Presidential oath and Inaugural prayers. To begin, the Supreme Court’s Establishment Clause jurisprudence does not set forth a one-size-fits-all test. See Salazar, 130 S.Ct. at 1820-21 (opinion of Kennedy, J.); Van Orden v. Perry, 545 U.S. 677, 686, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005) (plurality opinion); Kiryas Joel Vill. Sch. Dist. v. Grumet, 512 U.S. 687, 718, 114 S.Ct. 2481, 129 L.Ed.2d 546 (1994) (O’Connor, J., concurring in part and concurring in judgment). Rather, the Court ordinarily analyzes cases under various issue-specific rules and standards it has devised.
This case concerns government-sponsored religious speech at public events outside of the public school setting. The Supreme Court’s landmark ruling in Marsh v. Chambers, 463 U.S. 783, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983), sets forth the Court’s approach to that issue. In Marsh, the Court upheld a state legislature’s practice of beginning each session with prayer by a state-paid chaplain. The Court reasoned that the practice of opening legislative sessions with prayer was “deeply embedded in the history and tradition of this country.” Id. at 786, 103 S.Ct. 3330. Since the Founding, the “practice of legislative prayer has coexisted with the principles of disestablishment and religious freedom.” Id. The practice is “part of the fabric of our society” such that the invocation of God was “not, in these circumstances, an ‘establishment’ of religion ... [but] simply a tolerable acknowledgment of beliefs widely held among the people of this country.” Id. at 792, 103 S.Ct. 3330.3
As to the permissible content of the legislative prayers, the Marsh Court artic*289ulated a somewhat ambiguous standard: “The content of the prayer is not of concern to judges where, as here, there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief. That being so, it is not for us to embark on a sensitive evaluation or to parse the content of a particular prayer.” Id. at 794-95, 103 S.Ct. 3330.
The Supreme Court’s holding in Marsh — allowing government-sponsored religious speech or prayer at a public event where prayers have traditionally occurred, at least so long as the prayers are not proselytizing (seeking to convert) or otherwise exploitative — does not satisfy all Americans. No holding on this issue would in our pluralistic society. But the precedent has endured, and as a lower court we must follow and apply it in this case.
C
Like the legislative prayer in Marsh, the words “so help me God” in the Presidential oath are not proselytizing or otherwise exploitative. Moreover, like the practice of legislative prayer, use of “so help me God” in oaths for government officials is deeply rooted in the Nation’s history and tradition. By many accounts, George Washington said “so help me God” when he took the first Presidential oath in New York on April 30, 1789. The First Congress — the same Congress that drafted and approved the First Amendment— mandated “so help me God” in the oaths of office for federal judges. See 1 Annals of Cong. 928-29 (Sept. 17, 1789) (Joseph Gales ed., 1789) (final congressional approval of statute requiring oath for judges); id. at 948 (Sept. 24, 1789) (final congressional approval of First Amendment); see also Judiciary Act of 1789, § 8, 1 Stat. 73, 76 (1789) (signed into law on Sept. 24, 1789). State constitutions in effect at the ratification of the First Amendment similarly included “so help me God” in state officials’ oaths of office. See, e.g., Mass. Const, pt. 2, ch. VI, art. I (1780); N.H. Const, pt. 2 (1784); Vt. Const, ch. II, § XII (1786).
The words “so help me God” remain to this day a part of oaths prescribed by law at the federal and state levels. See, e.g., 5 U.S.C. § 3331 (federal civil service and military officers); 28 U.S.C. § 453 (federal justices and judges); id. § 951 (federal court clerks and deputies); Ala. Const, art. XVI, § 279; Aeiz.Rev.Stat. § 38-231(E); Conn. Const, art. 11, § 1; Del. Const, art. XIV, § 1; Fla. Const, art. II, § 5(b); Kan. Stat. Ann. § 54-106; Ky. Const. § 228; La. Const, art. X, § 30; Me. Const, art. IX, § 1; Mass. Const, amend, art. VI; Miss. Const, art. 14, § 268; Mont. Const, art. Ill, § 3; Nev. Const, art. XV, § 2; N.H. Const, pt. II, art. 84; N.J. Stat. Ann. § 52:15-2; N.M. Stat. § 14-13-1; N.C. Gen.Stat. § 11-11; N.D. Const, art. XI, § 4; R.I. Const, art. Ill, § 3; S.C. Const. art. VI, § 5; Tex. Const, art. XVI, § 1; Vt. Const, ch. II, § 56; Va. Const, art. II, § 7; Wis. Stat. § 19.01; Wyo. Stat. Ann. § 1-2-103.4
*290In light of that extensive historical record and the non-proselytizing, non-exploitative nature of the oath, it comes as no surprise that the Supreme Court several times has suggested, at least in dicta, that the Constitution permits “so help me God” in officially prescribed oaths of office. See Sch. Dist. of Abington Township v. Schempp, 374 U.S. 203, 212-13, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963) (that “religion has been closely identified with our history and government .... is evidenced today in our public life through the continuance in our oaths of office from the Presidency to the Alderman of the final supplication, ‘So help me God’ ”); Zorach v. Clauson, 343 U.S. 306, 312-13, 72 S.Ct. 679, 96 L.Ed. 954 (1952) (it is “common sense” that the First Amendment “does not say that in every and all respects there shall be a separation of Church and State” as evidenced by the inclusion of “ ‘so help me God’ in our courtroom oaths”). Many Justices have reiterated the point in separate opinions over the years. See McCreary County v. ACLU, 545 U.S. 844, 886, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005) (Scalia, J., dissenting); Elk Grove Unified Sch. Dist. v. Neivdow, 542 U.S. 1, 26, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004) (Rehnquist, C.J., concurring in judgment); id. at 36 n.*, 124 S.Ct. 2301 (O’Connor, J., concurring in judgment).
Under Marsh and other Supreme Court precedents, the Establishment Clause permits “so help me God” in the official Presidential oath.
D
Plaintiffs’ challenge to the traditional Inaugural prayers (usually consisting of an invocation and benediction) also fails. Those prayers closely resemble the legislative prayers upheld by the Supreme Court in Marsh.
Like legislative prayers, prayers at Presidential Inaugural ceremonies are deeply rooted in American history and tradition. See County of Allegheny v. ACLU, 492 U.S. 573, 671-72 n. 9, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (Kennedy, J., concurring in judgment in part and dissenting in part) (“our Presidential inaugurations have traditionally opened with a request for divine blessing”). Indeed, formal prayers “have been associated with presidential inaugurations since the inauguration of George Washington.” Steven B. Epstein, Rethinking the Constitutionality of Ceremonial Deism, 96 Colum. L.Rev. 2083, 2106 (1996). During the first Inauguration, the new President, Vice President, and Members of Congress — in accordance with a resolution passed by the First Congress — “proceeded to St. Paul’s Chapel, where divine service was performed” by the Senate chaplain. 1 Annals of Cong. 29 (Joseph Gales ed., 1789); see also Epstein, Ceremonial Deism, 96 Colum. L.Rev. at 2106-07. “It is to be noted that this was not a service provided by an Episcopal church to which senators and representatives were invited, but an official service carefully arranged for by both houses of Congress and conducted by their duly elected chaplain.” 1 Anson Phelps Stokes, Church and State in the United States 485 (1950). Inaugural prayers were conducted by the Senate chaplain in the Senate chambers until 1937; since then, the prayers typically have taken place on the Inaugural platform at the Capitol grounds. See App. at 20-23; Epstein, Ceremonial Deism, 96 Colum. L.Rev. at 2107 & n. 137.
To be sure, unlike Marsh, this case involves the Executive, not the Legislature. *291But there is no persuasive reason why opening every “executive session” with prayer would raise more of an Establishment Clause problem than opening every “legislative session” with prayer.
Having established that Inaugural prayers are permissible in concept, we confront a distinct and delicate question regarding the precise content of the prayers. Recall that Marsh stated that “[t]he content of the prayer is not of concern to judges where, as here, there is no indication that the prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief. That being so, it is not for us to embark on a sensitive evaluation or to parse the content of a particular prayer.” Marsh, 463 U.S. at 794-95, 103 S.Ct. 3330.
Under Marsh, we know that proselytizing prayers — that is, those that seek to convert — are problematic. Inaugural prayers traditionally have not crossed that boundary.
But what about sectarian references— that is, prayers associated only with particular faiths, or references to deities, persons, precepts, or words associated only with particular faiths? (References such as God and Lord are generally considered non-sectarian for these purposes.) Does a sectarian reference mean for purposes of Marsh that the “prayer opportunity has been exploited to proselytize or advanee any one, or to disparage any other, faith or belief”? If so, the Presidential Inaugural prayers might pose a problem because they have included sectarian references. For example, the prayers at the 2009 Inauguration contained a reference to Jesus, a recitation of a Protestant version of the “Our Father,” and a quotation from the Shema, an important prayer in Judaism. See 155 Cong. Rec. S667 (daily ed. Jan. 20, 2009).
Marsh indicates, however, that the Establishment Clause does not ban any and all sectarian references in prayers at public ceremonies. Some of the prayers at issue in Marsh itself were Christian, and others were in the Judeo-Christian tradition. See Van Orden, 545 U.S. at 688 n. 8, 125 S.Ct. 2854 (plurality opinion) (noting that “prayers [in Marsh ] were often explicitly Christian”).
In the wake of Marsh, moreover, our en banc Court upheld the practice of Congressional prayers, which then (as now) sometimes included sectarian references. See Murray v. Buchanan, 720 F.2d 689 (D.C.Cir.1983) (en banc) (per curiam). The Fourth, Tenth, and Eleventh Circuits have similarly concluded that Marsh does not prohibit any and all sectarian references. See Pelphrey v. Cobb County, 547 F.3d 1263, 1271-72 (11th Cir.2008); Simpson v. Chesterfield County Bd. of Supervisors, 404 F.3d 276, 281-82 n. 3 (4th Cir.2005); Snyder v. Murray City Corp., 159 F.3d 1227, 1234 (10th Cir.1998) (en banc); see also Doe v. Tangipahoa Parish Sch. Bd., 473 F.3d 188, 211 (5th Cir.2006) (opinion of Clement, J.). But see Wynne v. Town of Great Falls, 376 F.3d 292, 298-99 (4th Cir.2004).5
*292The more nuanced issue, therefore, is how courts should distinguish permissible sectarian references from impermissible sectarian references in determining under Marsh whether a “prayer opportunity has been exploited to proselytize or advance any one, or to disparage any other, faith or belief.” As Judge Pryor explained in his thoughtful opinion for the Eleventh Circuit, courts must approach that difficult task with sensitivity lest they become “ecclesiastical arbiter[s].” Pelphrey, 547 F.3d at 1274. In that regard, the en banc Tenth Circuit’s formulation is instructive: “the kind of [ ] prayer that will run afoul of the Constitution is one that proselytizes a particular religious tenet or belief, or that aggressively advocates a specific religious creed, or that derogates another religious faith or doctrine.” Snyder, 159 F.3d at 1234 (emphasis added); see also Doe, 473 F.3d at 213-14 (opinion of Clement, J.) (expressing approval of the Tenth Circuit test). Under Marsh, therefore, sectarian references alone typically do not render a prayer impermissible. But at some point sectarian references can become so overwhelming and one-sided that the prayer opportunity can be said to have been “exploited” to “advance any one, or to disparage any other, faith or belief.” That is particularly true when other factors suggest exploitation of the prayer opportunity. See Pelphrey, 547 F.3d at 1277.
Review of the modern Inaugural prayers yields no indication that this admittedly imprecise Marsh principle is being breached. Inaugural prayers are traditionally inclusive and largely non-sectarian. They typically include many references to God, Lord, and the like, which are considered non-sectarian for these purposes. The sectarian references in Inaugural prayers tend to be limited in number, as was the case at the 2009 Inauguration for example. In short, it cannot be said for purposes of Marsh that the Presidential Inauguration is being “exploited to proselytize or advance any one, or to disparage any other, faith or belief.”6
III
In an emergency motion filed before the oral argument in this case, plaintiffs moved that we dispense with the Court’s invocation, “God save the United States and this honorable Court.” According to plaintiffs, that traditional invocation is unconstitutional. We denied the motion, and I take this opportunity to explain my vote.
The traditional prayer before this Court’s sessions (and before the Supreme Court’s sessions) is analogous to “so help me God” in the Presidential oath and to the legislative prayers upheld in Marsh. As with the legislative prayers in Marsh, the use of “God save the United States and this honorable Court” before court sessions does not proselytize or otherwise exploit the prayer opportunity so as to advance any one, or to disparage any other, faith or belief. And this prayer is deeply rooted in American history and tradition. See McCreary County v. ACLU, 545 U.S. 844, 886, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005) (Scalia, J., dissenting) (prayer used under John Marshall); Elk Grove Unified Sch. Disk v. Newdow, 542 U.S. 1, 29, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004) (Rehnquist, C.J., concurring in judgment) (prayer used in Supreme Court at least since 1827). Therefore, under the Marsh test, the prayer “God save the United States and this honorable Court” before court sessions is constitutionally permissible. Indeed, Marsh itself specifically referenced “God save the United States and this honorable Court” as a quintessential *293example of a permissible religious reference. See Marsh v. Chambers, 468 U.S. 783, 786, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983); see also Zorach v. Clauson, 343 U.S. 306, 313, 72 S.Ct. 679, 96 L.Ed. 954 (1952). Many Justices in individual opinions have indicated their agreement with that conclusion. See Van Orden v. Perry, 545 U.S. 677, 716, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005) (Stevens, J., dissenting); McCreary County, 545 U.S. at 886, 125 S.Ct. 2722 (Scalia, J., dissenting); Elk Grove, 542 U.S. at 29, 124 S.Ct. 2301 (Rehnquist, C.J., concurring in judgment); id. at 37, 124 S.Ct. 2301 (O’Connor, J., concurring in judgment); County of Allegheny v. ACLU, 492 U.S. 573, 672, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (Kennedy, J., concurring in judgment in part and dissenting in part); Wallace v. Jaffree, 472 U.S. 38, 84, 105 S.Ct. 2479, 86 L.Ed.2d 29 (1985) (Burger, C.J., dissenting); Lynch v. Donnelly, 465 U.S. 668, 693, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring); id. at 714, 104 S.Ct. 1355 (Brennan, J., dissenting).
In light of the relevant Supreme Court precedents, plaintiffs’ challenge to “God save the United States and this honorable Court” is unavailing.
Applying Marsh and the other relevant Supreme Court precedents, I would hold that both “so help me God” in the Presidential oath and the prayers at the Presidential Inauguration do not violate the Establishment Clause. I also agree with our Court’s decision to deny plaintiffs’ challenge to the invocation “God save the United States and this honorable Court.”

. The display and speech cases are distinct from those in which a person simply becomes aware of government conduct to which the plaintiff objects. See Valley Forge Christian College v. Americans United for Separation of Church and State, Inc., 454 U.S. 464, 485-86, 102 S.Ct. 752, 70 L.Ed.2d 700 (1982); In re Navy Chaplaincy, 534 F.3d at 764.


. Plaintiffs acknowledge that a President on his or her own might still say "so help me God” even if those words are not part of the official oath recited by the Chief Justice. See Tr. of Oral Arg. at 10-11; Plaintiffs' Br. at 37-1 38. In this suit, plaintiffs do not seek to constrain a President's choice of what he or she says at the Inaugural ceremonies, whether during the oath or the Inaugural Address. Nor do plaintiffs argue that a private ceremony that included “so help me God" or prayer would be impermissible. Rather, plaintiffs challenge the inclusion of "so help me God” in the official Presidential oath articulated by the Chief Justice in a public ceremony, as well as the Inaugural prayers delivered by the selected clergy during that public ceremony.


. Marsh is consistent with the Supreme Court's broader approval, albeit sometimes in dicta, of a variety of governmental references to God and prayers in the public square— sometimes known by the umbrella term "ceremonial deism.” See Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 37, 124 S.Ct. 2301, 159 L.Ed.2d 98 (2004) (O'Connor, J., concurring in judgment); County of Allegheny v. ACLU, 492 U.S. 573, 603, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989); id. at 630, 109 S.Ct. 3086 (O'Connor, J., concurring in part and concurring in judgment); Lynch v. Donnelly, 465 U.S. 668, 716, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984) (Brennan, J., dissenting). These include: Congress's selection of "In God we trust” as the National Motto, 36 U.S.C. § 302, the inclusion of "under God” in the Pledge of Allegiance, 4 U.S.C. § 4, and the President's Thanksgiving Day Proclamations. See Van Orden, 545 U.S. at 699, 125 S.Ct. 2854 (binding opinion of Breyer, J.) (motto and Thanksgiving Proclamation); County of Allegheny, 492 U.S. at 602-03, 109 S.Ct. 3086 (motto and Pledge); Lynch, 465 U.S. at 676, 104 S.Ct. 1355 (motto, Pledge, and Thanksgiving Proclamation); Zorach v. Clauson, 343 U.S. 306, 312-13, 72 S.Ct. 679, 96 L.Ed. 954 (1952) (Thanksgiving Proclamation); Steven B. Epstein, Rethinking the Constitutionality of Ceremonial Deism, 96 Colum. L. Rev. 2083, 2094-96 (1996). Under the Court’s precedents, these "ceremonial deism” principles do not always translate to the public school setting where young students face inherent coercion. See Lee, 505 U.S. 577, 112 S.Ct. 2649, 120 L.Ed.2d 467; Engel v. Vitale, 370 U.S. 421, 82 S.Ct. 1261, 8 L.Ed.2d 601 (1962).
The Court’s religious display cases have followed an approach similar to the speech cases. See Salazar, 130 S.Ct. 1803; Van Orden, 545 U.S. 677, 125 S.Ct. 2854, 162 L.Ed.2d 607; McCreary County v. ACLU, 545 U.S. 844, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005); County of Allegheny, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472; Lynch, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604. But because of their fixed quality, displays have caused somewhat more concern than spoken words, which by their nature are fleeting. Cf. Salazar, 130 S.Ct. at 1816-17 (opinion of Kennedy, J.); Van Orden, 545 U.S. at 701, 125 S.Ct. 2854 (binding opinion of Breyer, J.); id. at 722-23, 125 S.Ct. 2854 (Stevens, J., dissenting); McCreaiy County, 545 U.S. at 868-69, 877 n. 24, 125 S.Ct. 2722; County of Allegheny, 492 U.S. at 661, 109 S.Ct. 3086 *289(Kennedy, J., concurring in judgment in part and dissenting in part) (‘‘I doubt not, for example, that the Clause forbids a city to permit the permanent erection of a large Latin cross on the roof of city hall. This is not because government speech about religion is per se suspect, as the majority would have it, but because such an obtrusive year-round religious display would place the government's weight behind an obvious effort to proselytize on behalf of a particular religion.”).


. An officer or employee of course may decline to say “so help me God” on free exercise, anti-coercion grounds. See Torcaso v. Watkins, 367 U.S. 488, 81 S.Ct. 1680, 6 L.Ed.2d 982 (1961); see also U.S. Const, art. VI, cl. 3. So too, no one in the audience at a public ceremony may be compelled to utter religious words. See West Virginia State Bd. of Ed. v. Barnette, 319 U.S. 624, 63 S.Ct. 1178, 87 L.Ed. 1628 (1943). Those bedrock rights are analytically quite different, howev*290er, from a third-party observer's asserted anti-establishment right to prevent inclusion of "so help me God” in an official oath taken by someone else or to halt a prayer said by someone else.


. As several courts have concluded, the Supreme Court's post-Marsh decision in County of Allegheny does not mandate that a prayer be entirely non-sectarian. See Pelphrey, 547 F.3d at 1271-72 (plaintiffs "argue that Allegheny requires us to read Marsh narrowly to permiL only nonsectarian prayer, but they are wrong”); Simpson, 404 F.3d at 281-82 n. 3 (“Nothing in Allegheny suggests that it supplants Marsh in the area of legislative prayer."); see also Turner v. City Council of Fredericksburg, 534 F.3d 352, 356 (4th Cir.2008) (O’Connor, J., sitting by designation) ("We need not decide whether the Establishment Clause compelled the Council to adopt their [non-sectarian] legislative prayer policy, because the Establishment Clause does not absolutely dictate the form of legislative prayer.”).


. The constitutional question whether some sectarian references in Inaugural prayers are permissible under Marsh is of course separate from the policy question whether such references should be included.